DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/11/2022 are acknowledged.  Claims 1, 4-5, 11, 14-15, 21 and 24-25 are amended; claims 3, 13 and 23 are canceled; no claims are withdrawn; claims 1-2, 4-12, 14-22, 24-30 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 8/11/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 1-30 under 35 U.S.C. § 112(a) for scope of enablement, as set forth at pp. 2-5 of the previous Office Action, is moot regarding claims 3, 13 and 23 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-20 under 35 U.S.C. § 112(a), as set forth at pp. 5-6 of the previous Office Action is moot regarding claims 3 and 13 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 9-15, 19-25 and 29-30 under 35 U.S.C. § 103(a) over Papadopoulos et al., WO 00/75319 (Foreign Patent Document cite 130, IDS, 10/1/2021; herein “Papadopoulos”) in view of Krüger et al., US 2010/0285533 (US Patent Document cite 80, IDS, 10/1/2021; herein “Krüger”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021) as set forth at pp. 6-10 of the previous Office Action is moot regarding claims 3, 13 and 23 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-5, 7-15, 17-25 and 27-30 under 35 U.S.C. § 103(a) over Papadopoulos in view of Krüger and Bramke et al., US 2007/0212778 (US Patent Document cite 76, IDS, 10/1/2021; herein “Bramke”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021) as set forth at pp. 12-14 of the previous Office Action is moot regarding claims 3, 13 and 23 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-30 under 35 U.S.C. § 103(a) over Papadopoulos in view of Krüger, Bramke and Grillberger et al., US 2015/0104867 (cite A, PTO-892, 11/19/2021; herein “Grillberger 2015”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021) as set forth at pp. 15-16 of the previous Office Action is moot regarding claims 3, 13, and 23 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-5, 9-12, 14-15, 19-22, 24-25 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos et al., WO 00/75319 (Foreign Patent Document cite 130, IDS, 10/1/2021; herein “Papadopoulos”) in view of Krüger et al., US 2010/0285533 (US Patent Document cite 80, IDS, 10/1/2021; herein “Krüger”) and Grillberger et al., US 2007/0212770 (US Patent Document cite 75, IDS, 10/1/2021; herein “Grillberger 2007”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021).
Papadopoulos teaches a method for producing aflibercept (a receptor-Fc-fusion protein which is a VEGF trap protein comprising lg domain 2 of Flt1 (VEGF receptor) fused to lg domain 3 of Flk1 (VEGF receptor) fused to Fc of human lgG1 as defined at [0036] and [0083] of the specification; see Fig. 21A-C of Papadopoulos) comprising culturing CHO-K1 cells expressing aflibercept at 37 °C during a growth phase to form a cell culture then culturing the CHO cells at 34 °C during a production phase (p. 68, l. 20 – p. 69, l. 13).
Papadopoulos does not teach that the culture medium is a serum-free medium comprising 0.6 ± 0.09 mM ornithine, 0.714 ± 0.11 mM putrescine and plant hydrolysates; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to culture the CHO-K1 cells in serum-free medium comprising 0.6 ± 0.09 mM ornithine and 0.714 ± 0.11 mM putrescine and plant hydrolysates in view of the disclosures of Krüger and Grillberger 2007.
Krüger teaches improved cell growth, improved cell viability and improved cellular productivity in cell culture comprising polyamines and iron (Abst.) wherein the cultured cells are CHO cells, wherein the cellular productivity is the secretion of a protein product from the cells [0050-1].  Krüger teaches that the media can be serum-free ([0030], [0066]), can comprise plant hydrolysates (specifically soy hydrolysates) [0029] and comprises high polyamine concentrations ([0010], [0014]).  Krüger teaches that particularly preferred polyamines are spermine, spermidine, norspermine, norspermidine, homospermine, homospermidine, cadaverine, putrescine, agmatine and ornithine [0037], teaches that the media compositions can comprise multiple polyamines (Id.) and teaches that the culture medium comprises at least one polyamine at a concentration of from 30 to 120 mg/l [0017].  
Grillberger 2007 also teaches cell culture media comprising polyamines for protein expression from cells (Abst.).  Grillberger 2007 teaches that supplementation of cell culture media with greater than 0.5 mg/L of polyamine advantageously promotes cell growth, increased protein expression from the cells and higher cell density ([0015], [0038], [0040]), i.e. wherein the cell culture has an increased viable cell culture density compared to an equivalent cell culture grown in a cell culture medium that is not supplemented with polyamines.  Grillberger 2007 teaches that the polyamines can be cadaverine, putrescine, spermidine, spermine, agmatine, ornithine, and combinations thereof [0027].  Grillberger 2007 teaches embodiments wherein ornithine, putrescine and spermine are the polyamines ([0027], Examples 8 and 9, [0080-1]).  Grillberger 2007 demonstrates that protein expression from the cells (qp in figures) and cell growth rate (µ in figures) are both greater when the cell culture media comprises putrescine together with ornithine versus putrescine alone, ornithine alone or spermine ([0020-1]. Figs. 3-4).  Specifically, protein expression from the cells (qp) cultured with 2 mg/L putrescine (405% of control) was greater than protein expression from the cells cultured with 2 mg/L ornithine (266% of control) or 10 mg/L ornithine (341% of control), while cells cultured in media with both putrescine (2 mg/L) and ornithine (10 mg/L) together exhibited the highest protein expression (610% of control; equivalent to 150% of cultures with 2 mg/L putrescine alone) as demonstrated in Fig. 3.  Culturing cells with increasing concentrations of spermine (0.4 mg/L to 10 mg/L) gave no more than 115% of the protein expression from cells cultured in 2 mg/L putrescine (Fig. 4).  Thus, Grillberger 2007 demonstrates that cell cultivation in media comprising putrescine and ornithine is superior for protein expression than cultivation in cell culture media comprising spermine, ornithine or putrescine alone.  Regarding cell growth, Grillberger 2007 also discloses that culture media comprising both putrescine and ornithine allowed the best cell growth (205% of control; 115% of putrescine (2 mg/L) alone) as compared to 2 mg/L of putrescine alone (179% of control; 100% of putrescine (2 mg/L) alone), 10 mg/L ornithine alone (195% of control; 109% of putrescine (2 mg/L) alone) or 10 mg/L of spermine alone (97% of putrescine (2 mg/L) alone).  Thus, Grillberger 2007 demonstrates that cell cultivation in media comprising putrescine and ornithine is superior for cell growth versus cultivation in cell culture media comprising spermine, ornithine or putrescine alone.  Thus, Grillberger demonstrates that for increasing protein expression and for promoting cell growth, having the polyamines in the media be both putrescine and ornithine is optimal.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger and Grillberger 2007 wherein the cell culture media made obvious by Krüger and Grillberger 2007 (serum-free cell culture medium comprising 30 to 120 mg/l putrescine, 30 to 120 mg/l ornithine and plant (soy) hydrolysate) is substituted for the media in Papadopoulos, comprising culturing CHO-K1 cells stably expressing aflibercept at 37 °C during a growth phase to form a cell culture then culturing the CHO cells at 34 °C during a production phase for secretion of aflibercept into the media because Papadopoulos teaches producing aflibercept with CHO-K1 cells, Krüger teaches improving cellular productivity (e.g. the production of aflibercept) by culturing the cells in culture media comprising polyamines and plant hydrolysates, Grillberger 2007 demonstrates that culture media with both putrescine and ornithine is superior for increasing cellular productivity and cell growth and Krüger teaches the concentration of the at least one polyamine is 30 to 120 mg/l; therefore, claims 1-2, 4-5, 9-12, 14-15, 19-22, 24-25 and 29-30 are prima facie obvious.  
Regarding the limitations of claims 1, 11 and 21 that the cell culture has an increased viable cell culture density compared to an equivalent cell culture grown in a cell culture medium that is not supplemented with ornithine and putrescine, a person of ordinary skill in the art at the time of the invention would have found it obvious that culturing the cells in culture media comprising putrescine and ornithine would increase the viable cell culture density as compared to culture medium without ornithine and putrescine in view of Grillberger 2007 teaching that cell culture media comprising polyamines produces a higher cell density ([0015], [0038], [0040]) and demonstrating that culture media comprising both putrescine and ornithine is superior for improving cell growth over other polyamine compositions or culture media without polyamines.
NOTE: The concentrations of ornithine and putrescine recited in claims 5, 15 and 25 can be expressed as 67 to 91 mg/l ornithine (0.51 mM (i.e. 0.6 – 0.09 mM) x 132.16 mg/mmol (ornithine molecular weight) = 67.4 mg/l; 0.69 mM (i.e. 0.6 + 0.09 mM) x 132.16 mg/mmol = 91.19 mg/l) and 53 to 73 mg/l putrescine (0.604 mM (i.e. 0.714 – 0.11 mM) x 88.15 mg/mmol (putrescine molecular weight) = 53.24 mg/l; 0.824 mM (i.e. 0.714 + 0.11 mM) x 88.15 mg/mmol = 72.64 mg/l), i.e. 120-164 mg/l polyamine.
Regarding claims 2, 12 and 22, Papadopoulos teaches culturing the cells for protein production at 34 °C (p. 68, l. 20 – p. 69, l. 13); therefore, claims 2, 12 and 22 are prima facie obvious.
Regarding claims 9, 19 and 29, Papadopoulos teaches that the production of aflibercept is in CHO-K1 cells (p. 67, l. 25 – p. 68, l. 6); therefore, claims 9, 19 and 29 are prima facie obvious.
Regarding claims 10, 20 and 30, Papadopoulos teaches that the aflibercept protein product is removed from the bioreactor culture by tangential-flow filtration wherein fresh medium is added to the bioreactor to replace the volume removed for harvest (p. 70, ll. 1-13) which would appear to constitute a semi-continuous or fed batch process.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger and Grillberger 2007 wherein the process is a semi-continuous or fed-batch process; therefore, claims 10, 20 and 30 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 8-9 regarding the rejections under 35 U.S.C. § 112(a) are moot as the rejections have been withdrawn.  Regarding the rejection of claims 1-5, 9-15, 19-25, and 29-30 under pre-AIA  35 U.S.C. §103 over Papadopoulos in view of Krüger in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, Applicant argues (Remarks, pp. 9-13) against each of the references individually, arguing after each that that reference does not teach the instantly claimed methods.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Papadopoulos does not teach culturing the CHO cells expressing aflibercept in serum-free media and that Krüger teaches many polyamines; hence, selection of media with putrescine and ornithine is not obvious over the disclosure of Krüger.  The rejections set forth above show that it would have been obvious to practice the method of Papadopoulos with serum-free cell culture media comprising putrescine, ornithine and plant hydrolysates in view of the teachings of Krüger and Grillberger 2007 because Krüger teaches that culturing CHO cells in serum-free cell culture media comprising polyamines and plant hydrolysates would increase cell productivity (e.g. production of aflibercept), cell growth and cell viability and Grillberger demonstrates that polyamine compositions consisting of putrescine and ornithine are superior for increasing cell growth and protein production.  Hence, Applicant’s argument is unpersuasive over the new rejections set forth above.
 
Claims 1-2, 4-5, 7-12, 14-15, 17-22, 24-25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos in view of Krüger, Grillberger 2007 and Bramke et al., US 2007/0212778 (US Patent Document cite 76, IDS, 10/1/2021; herein “Bramke”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation” (NPL cite 203, IDS, 10/1/2021).
The discussion of Papadopoulos, Krüger, Grillberger 2007 and NPL document “Nutrient Mixture F-12 Ham Formulation” in relation to claims 1-2, 4-5, 9-12, 14-15, 19-22, 24-25 and 29-30 set forth in the rejection above is incorporated herein.
Krüger teaches that the cell culture medium is based on standard culture media which can be Ham’s F12 medium [0024].  The NPL document “Nutrient Mixture F-12 Ham Formulation” presents the formulation for Ham’s F12 medium, demonstrating that Ham’s F12 comprises the mixture of amino acids (pp. 2-3) listed in claims 8, 18 and 28.  Ham’s F12 also comprises the fatty acid linoleic acid (p. 3); comprises the nucleosides hypoxanthine and thymidine (p. 3) and comprises calcium chloride and magnesium chloride (p. 2); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the cell culture medium in the method made obvious by Papadopoulos in view of Krüger and Grillberger 2007 to comprise a mixture of amino acids or salts thereof, linoleic acid, calcium chloride and magnesium chloride because Krüger teaches that the cell culture medium can comprise Ham’s F-12 medium; therefore, the cell culture medium in the method made obvious by Papadopoulos in view of Krüger and Grillberger 2007 meets all the limitations of claims 7-8, 17-18 and 27-28 save for the concentration of the amino acids.
Krüger’s serum-free cell culture medium comprises the amino acids present in Ham’s F-12 (“Nutrient Mixture F-12 Ham Formulation”, pp. 1-2, “Amino Acids”) which comprise all of the amino acids listed in claims 8, 18 and 28.  The amino acids present in Ham’s F-12 gives a concentration of amino acids of ~ 3.8 mM (“Nutrient Mixture F-12 Ham Formulation”, p. 1-2, “Amino Acids”) in Krüger’s serum-free cell culture medium.  Krüger doesn’t teach that the concentration of amino acids is greater than 40 mM; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger and Grillberger 2007 wherein the medium comprises at least 40 mM of amino acids as taught by Bramke.
Bramke teaches serum-free, chemically-defined cell culture medium (Abst.) for culturing CHO cells [0029] which can be CHO-K1 cells [0082] cultured for the production of proteins [0078] wherein the media comprises alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine [0145] with each amino acid at a concentration of 0.05 to 1,500 mg/L [0150].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger and Grillberger 2007 wherein the medium comprises the fatty acid linoleic acid, the nucleosides hypoxanthine and thymidine, calcium chloride and magnesium chloride (which would constitute Ca2+ and Mg2+ in solution) and at least 40 mM of amino acids with a reasonable expectation of success because Bramke teaches a serum-free cell culture medium for culturing CHO cells for the production of proteins comprising 300 to 1500 mg/L of the amino acids (300 mg/L of the amino acids listed above is 44.2 mM amino acids); therefore, claims 7-8, 17-18 and 27-28 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-5, 7-15, 17-25, and 27-30 under pre-AIA  35 U.S.C. §103 over Papadopoulos in view of Krüger and Bramke in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, Applicant argues (Remarks, pp. 13-14) that Bramke is drawn to cell culture media with increased nucleosides because they increase cell growth and viability.  Bramke is indeed relied on for teaching that the nucleosides in the media in the method made obvious by Papadopoulos in view of Krüger should be increased to increase cell growth and viability.  Applicant states that the person of ordinary skill in the art would not apply the teachings of Bramke to those of Papadopoulos, Kruger and F-12 Formulation to arrive at the instantly claimed methods with any reasonable expectation of predictable results or success, arguing that Bramke is directed to a cell culture medium that can increase the viability of suspension adapted, serum-free cells grown on semi-solid medium.  This is unpersuasive because Bramke clearly teaches that the media can be liquid medium [0022], that the cells can be CHO-K1 cells ([0029], [0082]) and that the purpose of cultivating the cells can be for expression of recombinant proteins [0003].  Hence, the allegation that Bramke is drawn to completely different methods and would not be considered for application to the method of producing aflibercept in CHO cells by a person of ordinary skill in the art at the time of the invention is thoroughly unpersuasive.
Applicant has, in fact, pointed out the very reason why a person of ordinary skill would apply the teachings of Bramke to the method made obvious by Papadopoulos in view of  Krüger and Grillberger 2007 – Bramke teaches increasing the nucleosides in the culture media increases the growth and viability of cells in the method.
Hence, Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.

Claims 1-2, 4-12, 14-22, 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos in view of Krüger, Grillberger 2007, Bramke and Grillberger et al., US 2015/0104867 (cite A, PTO-892, 11/19/2021; herein “Grillberger 2015”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation” (NPL cite 203, IDS, 10/1/2021).
The discussion of Papadopoulos, Krüger, Grillberger 2007, Bramke and NPL document “Nutrient Mixture F-12 Ham Formulation” in relation to claims 1-2, 4-5, 7-12, 14-15, 17-22, 24-25 and 27-30 set forth in the rejection above is incorporated herein.
As discussed above, Krüger teaches improving cellular productivity of CHO derived cells by culturing the cells in cell culture media comprising polyamines wherein the media can be serum-free and comprise plant hydrolysates (Abst.; [0029]), but Krüger does not disclose the concentration of plant hydrolysates in the media.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious to use 0.05 w/v% - 0.5 w/v% soy hydrolysates (i.e. 0.5 g/l to 5 g/l) in the media as disclosed by Grillberger 2015.
Grillberger 2015 teaches serum-free, animal protein-free cell culture media comprising polyamines and plant or yeast hydrolysates for cultivating cells for the production of biological products (Abst.) wherein the cells can be CHO cells [0046] and the plant hydrolysates can be soy hydrolysates [0040] at a more preferred concentration of 0.05% - 0.5% (w/v) [0033].  Hence, a person of ordinary skill in the art of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger, Grillberger 2007 and Bramke wherein the cell culture media comprises 0.05% - 0.5% (w/v), i.e. 0.5 g/l to 5 g/l, of soy hydrolysates with a reasonable expectation of success because Krüger teaches that the cell media can comprise soy hydrolysates and Grillberger 2015 teaches that their serum-free cell culture media compositions optimized for producing biological products from cells such as CHO cells more preferably comprises 0.5 g/l to 5 g/l of plant hydrolysates which can be soy hydrolysates; therefore, claims 6, 16 and 26 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-30 under pre-AIA  35 U.S.C. over Papadopoulos in view of Krüger, Bramke and Grillberger 2015 in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, Applicant argues (Remarks, pp. 14-15) that Grillberger 2015 does not teach the combination of polyamines ornithine and putrescine as recited in the instant claims.
It is noted that the rejection only relies on Grillberger 2015 for teaching effective concentrations of soy hydrolysates in media for the production of proteins.  Grillberger 2015 was not and is not relied on for teaching the combination of polyamines ornithine and putrescine.  As set forth in the rejections above, another patent document from Grillberger (US 2007/0212770) does do the comparisons that Grillberger 2015 lacks and demonstrates that media with putrescine and ornithine is superior to media with either spermine, ornithine or putrescine alone for increasing cellular productivity and cell growth.  Hence, Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651